UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2159


CHRISTOPHER DOLIN,

                     Plaintiff - Appellant,

              v.

JORDAN KINDRED, Officer, Riverside Regional Jail Authority,

                     Defendant - Appellee,

              and

KAREN CRAIG, Acting Superintendent, Riverside Regional Jail Authority;
JEFFERY NEWTON, Colonel, Retired Superintendent, Riverside Regional Jail
Authority; WALTER MINTON, Major, Deputy Superintendent, Riverside
Regional Jail Authority,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:19-cv-00046-FL)


Submitted: January 23, 2020                                    Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Christopher Dolin, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher Dolin appeals the district court’s order dismissing his civil action for

lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and for failure to state a claim

under Fed. R. Civ. P. 12(b)(6). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Dolin v. Kindred,

No. 4:19-cv-00046-FL (E.D.N.C., Oct. 9, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3